Citation Nr: 1727811	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  09-31 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for arthritis of the neck, to include as secondary to service-connected disabilities.

2. Entitlement to service connection for arthritis of the back, to include as secondary to service-connected disabilities.

3. Entitlement to service connection for arthritis of the hands, to include as secondary to service-connected disabilities.

4. Entitlement to service connection for arthritis of the knees, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to March 1974.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A Board videoconference hearing was held April 2011.  This case was previously remanded in September 2011 and January 2015.

Whereas the rating decision on appeal, and other relevant documentation stated there was also on appeal an issue of entitlement to service connection for arthritis of the feet, that condition was long ago awarded service connection.  That same bilateral foot condition is one of the grounds for the matter of secondary service connection, discussed below.


FINDING OF FACT

The probative evidence weighs against a causal relationship between the conditions of the back, neck, hands, and knees and the Veteran's active service, and any secondary relationship to service-connected bilateral foot and generalized anxiety disorders.

CONCLUSIONS OF LAW

1. The criteria are not met to establish service connection for arthritis of the neck, to include as secondary to service-connected bilateral foot disorder and/or generalized anxiety disorder.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303, 3.309, 3.310 (2017).

2. The criteria are not met to establish service connection for arthritis of the back, to include as secondary to service-connected bilateral foot disorder and/or generalized anxiety disorder.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303, 3.309, 3.310 (2017).

3. The criteria are not met to establish service connection for arthritis of the hands, to include as secondary to service-connected bilateral foot disorder and/or generalized anxiety disorder.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303, 3.309, 3.310 (2017).

4. The criteria are not met to establish service connection for arthritis of the knees, to include as secondary to service-connected bilateral foot disorder and/or generalized anxiety disorder.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner 
does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be granted for disability from injury or disease that was incurred in or aggravated during active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2017). 

Basic requirements for service connection are (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) causal relationship between the disability and service.  See generally, Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there was chronic disease diagnosed in service, later episodes are service-connected unless clearly refuted.  For non-chronic disease noted in service, continuity of symptomatology from the time of service discharge is required.  See 38 C.F.R. § 3.303 (b).  But see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (limited continuity of symptomatology as a principle to those specific diseases for which presumptive service connection is available under 38 C.F.R. § 3.309(a)).

Certain disorders, to include arthritis, will be presumed to have been incurred in service if shown to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  As will be discussed below, presumptive service connection is not warranted because the Veteran's arthritis did not manifest within one year of his separation from service in 1974.  

VA law further permits service connection on a secondary grounds for recovery. Secondary service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).   Service connection on a secondary basis further applies when shown that a service-connected disability has chronically aggravated a nonservice-connected disability. See 38 C.F.R. § 3.310(b).

The evidence in this case shows, the Veteran's service treatment records (STRs) do not indicate relevant injury or treatment to the neck, hands and knee regions.  There is one January 1973 entry in the STRs indicating complaint of mid-back pain.  The Veteran stated that two weeks earlier while on leave, he fell from a ladder and hurt his back, reported severe pains whenever moving.  The impression was of a very mild low back strain; very high degree of supratentorial amplification.  

Otherwise, there is not a long-term history of any of the claimed conditions reflected within Social Security Administration (SSA) disability claim records, these records almost entirely from year 2007 onwards.  While there is a documented lower back problem from as early as 1992 which VA records show, this is still nearly 20 years post-service.  

VA Medical Center (VAMC) outpatient records indicate in October 1992 treatment for lower back pain, history of two months, no history of trauma.  There were episodes of subsequent treatment in years 1999 and 2003.

For purpose of the present claims, upon VA examination February 2013, the opinion was that the claimed conditions were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The stated rationale was:

The Veteran denied any trauma to the neck, hands or back.  He states he had trauma to the left knee in 2006 while working in construction.  The Veteran states his back symptoms began about 30 years ago, neck symptoms began about 15 years ago, left knee symptoms in 2006 and left hand symptoms in 2006-07.  All of the Veteran's symptoms began after his military service.  He denies injury or trauma to the claimed areas during his service years.  The Veteran reported working in construction (working with sheet rock) after the service and it is more likely than not the DJD he has is related to his construction work and not to his military service from 1972-1974.  Therefore, based on the Veteran's history, clinical findings and clinical experience and expertise, the Veteran's arthritis of the hands, knees, neck and back is less likely than not a result of his military service.  

In April 2013, the VA examiner provided an addendum opinion, based on review of the claims file, stating:  

Claims file received and reviewed.  Reviewed service treatment records.  Note found indicating low back pain which was diagnosed as mild-unlikely to lead to DJD of the lumbar spine.  No other findings in the service treatment records that would change previous medical opinion.  Therefore, based on review of claims file and service treatment records no changes to diagnoses or medical opinions.  

Upon re-examination in September 2016, the following conditions were diagnosed: degenerative disc disease (DDD)/degenerative joint disease (DJD) lumbar spine; hand arthritis; knee arthritis; degenerative arthritis of the cervical spine.  Also indicated with regard to the cervical spine VA examination, and x-ray showed impression of straightening of the normal lordosis, most likely secondary to muscle spasm.  Slight decrease in height of the body of C4 anteriorly.  This was determined to be most likely the result of old trauma.  

An additional opinion provided by the above examiner states the Veteran's claimed conditions were not at least as likely as not aggravated beyond natural progression by service.  The rationale being:

The Veteran's claimed conditions started many years post military discharge.  His current condition of DJD of various joints is most likely secondary to natural progression of age related degeneration and also wear and tear from his construction job post military service. He is service-connected for a bilateral foot condition which would not have caused the DJD of his multiple joints claimed.

The examiner's February 2017 addendum then stated as follows:

The condition[s] claimed [are] less likely than not proximately due to or the result of the Veteran's service-connected condition.  The Veteran is service-connected for a bilateral foot condition and generalized anxiety disorder, however, these conditions would not have caused the degenerative joint disease of multiple joints.  There is no nexus.

[In response to whether arthritis of the neck, back, hands and knees were aggravated beyond their natural progression by service-connected generalized anxiety disorder and/or traumatic arthritis of the feet, the examiner's response was as follows.]  There is no nexus between the claimed conditions and the established s[ervice-]c[onnected] conditions. 

The Board has reviewed the medical opinion evidence, and must deny the claims on appeal for entitlement to service connection for the neck, back, hands and knees.  There essentially is no connection or relationship shown in regard to the Veteran's claimed orthopedic disorders, and either his active duty service or service-connected disabilities.  It follows, the element of causation is not met, the claims must therefore be denied.

The medical history in this case does not indicate or suggest a linkage to service and/or service-connected disability.  The Veteran's service treatment records (STRs) do not show relevant injury or treatment to the neck, hands and knee regions.  There is one January 1973 entry in the STRs indicating complaint of mid-back pain.  The Veteran stated that two weeks earlier while on leave, he fell from a ladder and hurt his back, reported severe pains whenever moving.  The impression was of a very mild low back strain; very high degree of supratentorial amplification.  Otherwise, there is not a long-term history of any of the claimed conditions reflected within Social Security Administration (SSA) disability claim records, these records almost entirely from year 2007 onwards.  While there is a documented lower back problem from as early as 1992 which VA records show, this is still nearly 20 years post-service.  The lack of diagnosis or treatment for claimed disability many years after service is a factor the Board may consider as probative evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Earlier VA examination in July 1974 did not show these problems, showing that there was no continuity of symptomology.

The recent VA examination history also is not favorable to the claim.  On VA examination January 2008 of the joints, it was opined that arthritis of the neck, back, hands and knees were less likely than not secondary to the Veteran's bilateral foot condition, as "the onset of these pains is more related to his age with the development of neck and back pain in the year 2000 and recent onset of his severe left knee pain with on the job injury November 28, 2007.  His right knee examination was normal.  He complained of arthritis in his hands though his x-rays were within normal limits, with normal exam."   

The foregoing opinion clearly weighs against service connection on secondary basis to a service-connected bilateral foot condition.  Significantly, it further identifies nonservice-connected etiologies.  The on-the-job injury from 2007 is also confirmed by Worker's Compensation records.   More thorough VA medical opinions were later obtained, based on Board remand directives.

Based on the previous statements and opinions, the competent evidence weighs against causation.  First, as to direct service connection, the February 2013 VA examiner's opinion (with April 2013 addendum) rules out direct service connection, finding that the Veteran's current orthopedic problems of the hands, back, neck and knees were most likely the result of post-service occupational injury, particularly as almost all symptoms started following service and in connection with occupational tasks.  Whereas the examiner observed that the Veteran had experienced mild back pain at one point in service, STRs showed, overall the examiner did not consider this alone to have caused or contributed to later DJD of the lumbar spine.  The Board finds the foregoing opinion substantiated, based on a claims file review, and containing a sufficient rationale.  See e.g., Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of medical opinion evidence is based on the medical expert's personal examination of the veteran, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches).  The opinion further takes into account the Veteran's reported history and presumably back pain on or around year 1992, which provides some continuity of symptomatology post-service based on having the symptoms for years, but as the examiner pointed out still leaves the estimated onset of claimed orthopedic conditions several years post-service.  The examiner identified nonservice-related etiology.  There is also no medical evidence to the contrary.  

In considering direct service connection, the Board has also fully considered the contention raised by August 2009 VA Form 9 (Substantive Appeal), when the Veteran's attorney as his prior representative indicated that as to the claim for service connection for bilateral knee arthritis, the same precipitating injury for the already service-connected bilateral foot condition is that which first caused the 
knee problems.  Reviewing the record, while the Veteran has been adjudicated service-connected for bilateral foot arthritis, that condition was determined to be service-connected because of onset of soft-tissue foot problems in service, not found to be the result of injury.  Consequently, the same incident could not have caused knee problems.  Clearly the bilateral foot condition can still be considered for purposes of this claim, but for purpose secondary service connection.

Moreover, as to secondary service connection, the VA opinions rule out that possibility, finding that the service-connected bilateral foot condition and generalized anxiety disorders could not have initially caused or chronically aggravated the orthopedic disorders claimed in this case.  This was found to be medically unlikely, and other nonservice-connected etiologies were identified for the back, neck, hands and knees arthritis.  The Board finds no other theory or evidence to support secondary service connection.

On the whole, the medical evidence and opinions in this case weigh against the claim, both on the direct and secondary bases.  The Veteran himself has contended there a medical relationship between claimed disability, and his active service and/or service-connected disability.  The Board has duly considered these assertions.  In so doing, the Board recognizes that generally speaking qualified medical professionals are competent to opine on causation.  That however is not the exclusive role of a medical expert when there are factors which lend competence to the claimant's own observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Here, however, given lack of a clear in-service injury, the extended interval since separation from service, and also the nonservice-related etiologies, there is complexity to this case such that the Board will attribute the greatest probative value to the conclusions of the VA examinations as indicated.  Determining the etiology of the Veteran's arthritis of the neck, back, hands, and knees involves inquiry into biological processes, anatomical relationships, and physiological functioning.  Additionally, complicating factors such as post-service intervening causes must be considered.  These types of inquiries and considerations are beyond the competence of the Veteran in this case, as he does not have the types of training or experience needed to make such a determination.  Therefore his opinion is not probative.  

For these reasons, the evidence preponderates against the Veteran's claims.  The VA benefit-of-the-doubt doctrine does not apply in this case, and the claims are being denied. 


ORDER

Service connection for arthritis of the neck, to include as secondary to service-connected disabilities, is denied.

Service connection for arthritis of the back, to include as secondary to service-connected disabilities, is denied.

Service connection for arthritis of the hands, to include as secondary to service-connected disabilities, is denied.


Service connection for arthritis of the knees, to include as secondary to service-connected disabilities, is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


